DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 4 is objected to because of the following informalities:  There is a typographical error regarding the emulsifier at 01 to 15 wt. %.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR  20150122279A to Oh et al. hereinafter “Oh” and further in view of US 2011009768 to Jensen, Steven D. hereinafter “Jensen”.

Regarding claims 1 – 5, Oh teaches a composition of a fluorine coating agent comprising 30 – 80 wt. % of a gum rosin or wood rosin based resin, 0.01 – 5 wt. % of an adhesive with can comprise polyvinyl acetate having a molecular weight of 40,000 – 50,000, 1 – 10 wt. % of a fluorine compound, 0.01 – 3 wt. % of an emulsifier and 10 – 60 wt. % of a solvent [0042, 0046, 0050, 0054 – 57].  Also, see the composition listed in Table 1 which comprises rosin, NaF, polyvinylacetate.  The emulsifiers can comprise polysorbate 20, 40, 60 and 80 which are examples of glycol ethers [0053].  The ranges for rosin, fluoride compound, emulsifier and solvent overlap the claimed ranges for those components.  

Oh is silent as to the inclusion of high molecular weight poly(vinyl acetate) having a molecular weight of 300.000 to 600,000 hence attention is directed to Jensen.  

Jensen is directed to an effective fluoride treatment varnish for teeth [0015].  

Jensen teaches that the treatment varnish comprise a fluorine source dissolved in a polymer or copolymer such as poly vinyl alcohol and a solvent where the polymer or copolymer has a molecular weight greater than 150,000 [0017 – 0020].  The high molecular weight polymer or copolymer forms ideal films when dried from ethanol based solvent compositions [0020].  Moreover, the ethanol based compositions comprising poly vinyl acetate are applied and dried on the teeth, the resulting treatment film maintains sufficient adhesiveness to the teeth to remain on the teeth for about two to six hours [0042].  This open polymer matrix allows the active ingredients imbedded in the treatment film to dissolve and released from the treatment film in a time effective manner [0043].  Jensen teaches the use of 3 – 7.5 wt. % of the polymer or copolymer matrix but these levels are for illustrative purposes and are no way limited to the exact percentages shown [0026].  

Therefore, it would have been obvious to one having skill in the art to include any concentration of a polymer such as poly vinyl acetate having a molecular weight greater than 150,000 as it is directly taught by Jensen.  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  

As to claim 6, with regard to Applicant’s limitations regarding the viscosity of the fluoride coating agent, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Oh and Jensen both teach the inclusion of up to 10 – 60 wt. % solvent, the Examiner asserts that the concentrations of solvent is an art recognized result-effective variable.  Thus, it would be obvious in the optimization process to optimize the concentrations of solvent in the coating agent to produce the viscosity required for proper application and film formation.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the Applicant, the formation of a fluoride coating agent.  

Regarding claims 7 – 9, Oh teaches a generic mixing procedure of adding the polymer to a solvent and then adding the other components [0055].  Jensen teaches that the treatment varnish can be prepared by dissolving the polymer in a solvent [0018].  One or more additives, such as fluoride compounds can be added to the mixture [0018].  

With regard to Applicant’s process limitations regarding the mixing of the high molecular weight poly vinyl acetate, solvent, rosin, fluoride compound and emulsifier, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective mixing procedure depending on the results desired.  Because, Oh teaches a generic mixing procedure of adding the polymer to a solvent and then adding the other components [0055].  Jensen teaches that the treatment varnish can be prepared by dissolving the polymer in a solvent [0018].  One or more additives, such as fluoride compounds can be added to the mixture [0018].  The mixing steps are art recognized result-effective variables.  Thus it would be obvious in the optimization process to optimize the mixing parameters to achieve the complete dissolution of the components of the formulation.  Furthermore, it is within the skill of the ordinary artisan to dissolve high molecular weight component in solvent to ensure complete dissolution prior to combining with other components.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the Applicant, the formation of fluoride coating agent comprising poly vinyl acetate.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2011009768 to Jensen, Steven D. hereinafter “Jensen”.  

Jensen is directed to an effective fluoride treatment varnish for teeth [0015].  

Jensen teaches that the treatment varnish comprise a fluorine source dissolved in a polymer or copolymer such as poly vinyl alcohol and a solvent where the polymer or copolymer has a molecular weight greater than 150,000 [0017 – 0020].  The high molecular weight polymer or copolymer forms ideal films when dried from ethanol based solvent compositions [0020].  Moreover, the ethanol based compositions comprising poly vinyl acetate are applied and dried on the teeth, the resulting treatment film maintains sufficient adhesiveness to the teeth to remain on the teeth for about two to six hours [0042].  This open polymer matrix allows the active ingredients imbedded in the treatment film to dissolve and released from the treatment film in a time effective manner [0043].  Jensen teaches the use of 3 – 7.5 wt. % of the polymer or copolymer matrix but these levels are for illustrative purposes and are no way limited to the exact percentages shown [0026].  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										8/10/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759